Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 16-23, 25-26, and 30-32 are all the claims.
2.	Claims 27-29 are canceled, Claims 16 and 22-23 are amended and new Claims 31-32 are added in the Response of 2/16/2021.
3.	Claim 30 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/20/2020.
4.	Applicant’s election without traverse of species for 1) a mutated derivative of cetuximab and trastuzumab, 2) trastuzumab combination of SEQ ID NOs: 2 and 11, and 3) cetuximab combination of SEQ ID NOs: 5 and 14 in the reply filed on 7/20/2020 is acknowledged.
5.	Claims 16-23, 25-26, and 31-32 are all the pending claims under examination.
6.	Based on Applicants comments on the record in addition to the amendment of the claims, this Office Action contains new grounds for rejection. This Office Action is final.

Priority
7.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The filing receipts of 2/15/2019, 2/26/2019 and 2/28/2019 all acknowledged the certified copies of papers. The Examiner acknowledges Applicants foreign priority filing date for the instant clams provided in EP 16305496.
Drawings
8.	Applicants in their Response of 2/16/2021 requested that the set of drawings for Figures 1-7 filed on 10/26/2018 are acknowledged by the Office. The OPAP did not object to the Figure drawings in the first instance to require revisions. The drawings are accepted by the Examiner.

Withdrawal of Objections
Specification
9.	The objection to the specification for the improper use of the term, e.g., Erbitux®, Herceptin®, Tarceva®, Abraxane®, etc., which is a trade name or a mark used in commerce is withdrawn in view of the amendments to the specification to rectify these deficiencies.

Withdrawal of Rejections
Claim Rejections - 35 USC § 112, second paragraph
10.	The rejection of Claims 16-23 and 25-26 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite are withdrawn.
	a) The rejection of Claims 16-23 and 25-26 for the recitation “on the other hand” in Claim 16 is withdrawn in view of the deletion of the phrase from the claim.
d) The rejection of Claims 22-23 for the recitation “in N to C term order” is withdrawn in view the phrase being amended to recite “in N- to C-terminus.
	
Claim Rejections - 35 USC § 103
11.	The rejection of Claims 16-23 and 25-26 under 35 U.S.C. 103 as being unpatentable over Blein et al. (WO 2012/131555; IDS) is withdrawn.
	Applicants explanation that the instant claimed structure reads on a recombinant, symmetric, tandem Fab bispecific antibody structure is found persuasive.

Rejections Maintained
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

12.	b) The rejection of Claims 16-23 and 25-26 [and 31-32] for the recitation “a mutated derivative” is maintained despite the definition provided in the specification as averred by Applicants. The specification only refers to amino acid substitutions, deletions and insertions. What is encompassed by the claims are other biochemical characterizations to include glycations, phosphorylations, lipidations, etc and combinations thereof. Where the meaning of “a mutated derivative” is vague, unclear and indefinite as to its breadth and scope, a mutation may occur in a region or domain unrelated to the VH/VL for either of cetuximab or trastuzumab, to the extent the VH/VL domains are identical to the parent antibody. A mutation is not identified as necessarily affecting an amino acid but as discussed may be related to other biochemical entities on the antibody.
Still further, the mutated derivative of cetuximab is claimed in the “wherein” clause of Claim 16 as binding to the genus of “EGFR”, whereas the parent antibody binds to human EGFR. For example, see attachment reference source from www.selleckchem.com/products/cetuximab.html. At least the “mutated derivative” of the instant claims exceeds what is observed for those properties of the parent clone, cetuximab.
	The rejection is maintained.

c) The rejection of Claims 16-23 and 25-26 [and 31-32] for the recitation “the four light chains comprise Fab light chains of Ab1 and Fab light chains of Ab2 associated with their cognate heavy chain domains” is maintained.
Applicants address the rejection with the response: “those skilled in the art would understand the meaning of the phrase “associated with their cognate heavy chain domains” in the context of antibodies.”
Response to Arguments
 Apparently Applicants view the recombinant, symmetric, tandem Fab bispecific antibody structure as corresponding to a conventional full length antibody as would be recognized by the skilled artisan. However, Applicants have not addressed the reasoning applied to the rejection as set forth in the previous Office Action and herein incorporated for an antibody structure encompassed by the instant claim scope:
“It is not clear how this association is mediated such as thru intrachain bonds or interchain bonds that effectuate proper pairwise association to generate with reasonable fidelity the structure depicted in Figure 1:

    PNG
    media_image1.png
    426
    310
    media_image1.png
    Greyscale
. For example, the specification demonstrates mutations occurring for one of the Fab in the CH and CL domains as further shown in Figure 1 and which appear to be stabilizing mutations:

    PNG
    media_image2.png
    199
    168
    media_image2.png
    Greyscale
 . Thus and in order to arrive at the intended structure, there would need to be sufficient disulfide bonding to both ensure the stability of the molecule and to ensure the proper pairing for each of the four Fab domains.
Stability of an antibody is influenced by a number of factors, including (1) core packing of individual domains that affects their intrinsic stability, 5(2) protein/protein interface interactions that have impact upon the HC and LC pairing, (3) burial of polar and charged residues, (4) H-bonding network for polar and charged residues; and (5) surface charge and polar residue distribution among other intra- and inter-molecular forces (Worn and Pluckthun 2001). Potential structure destabilizing residues may be identified based upon the crystal structure of the antibody or by molecular modeling in certain cases, and the 10effect of the residues on antibody stability may be tested by generating and evaluating variants harboring mutations in the identified residues.”

For example, there is no plain meaning of Claims 19 and 20 that the CH1/CL for Ab1 and Ab2 “have a combination of sequences” that differ from each other, and it is not discernable whether this pertains to the “association” between Ab1 and Ab2 with their cognate heavy chain domains. 
Applicants response is incomplete and the rejection is maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

13.	The provisional rejection of Claims 16-23 and 25-26 [and 31-32] on the ground of nonstatutory double patenting as being unpatentable over claims 28, 32-33, 35-39 of copending Application No. 16/476,624 (reference application) is maintained. 
	Applicants allegation that the claims as amended are not obvious over the claims of the cited application, but that they would consider filing a terminal disclaimer to address this rejection once any claims are found allowable, is taken as a request to hold the provisional rejection in abeyance.
	The request is granted. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
New Grounds for Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

14.	Claims 17-20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 17 and 19 which depend from Claim 16 are drawn to a “mutated derivative” of cetuximab. Claims 18 and 20 which depend from Claim 16 are drawn to a “mutated derivative” of trastuzumab.  Claim 16 has been amended to recite a “mutated derivative of cetuximab” and “a mutated derivative of trastuzumab”. It is not clear that the derivatives in either of Claims 17 and 18 are further limiting from what is already set forth in Claim 16.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
15.	Claims 16-18, 22-25 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (IDS 4/6/2020) in view of Blein et al. (WO 2012/131555; IDS).
	Applicants view the recombinant, symmetric, tandem Fab bispecific antibody structure as corresponding to a conventional full length antibody especially with respect to the association of its corresponding parts into a whole and as would be recognized by the skilled artisan. Thus, the recombinant tandem Fab bispecific antibody of the instant claims would have been obvious to the skilled artisan but especially in view of Wu.
	Wu teaches and appreciates a symmetrical tandem Fab antibody that would have been obvious to integrate into a structure comprising cetuximab domains and trastuzumab domains based on its disclosure of both antibodies in the restructuring into tandem formats. 

    PNG
    media_image3.png
    706
    407
    media_image3.png
    Greyscale
 Because the technology is so well known and the impetus to identify superior biophysical properties. Wu teaches the instant bispecific formats that encompass tandem Fab structures of the claims. There is no teaching away from using cetuximab and trastizumab in the combination based on the architecture of Wu and the disclosure of record for Blein using the combination in bispecific formats. Because the antibodies are in the public domain and the sequences are known, the ordinary artisan would have been reasonably assured of producing a symmetric tandem Fab based on the integrated teachings of Wu and Blein.


Conclusion
16.	No claims are allowed.
17.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LYNN A BRISTOL/Primary Examiner, Art Unit 1643